UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-PX REPORT ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09277 Viking Mutual Funds (Exact name of registrant as specified in charter) Address of Registrant: 1 Main Street North Minot, ND 58703 Name and Address of Agent for Service: Brent Wheeler, Mutual Fund Chief Compliance Officer Kevin Flagstad, Investment Adviser Chief Compliance Officer 1 Main Street North Minot, ND 58703 Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: July 1, 2016 through June 30, 2017 Viking Tax-Free Fund for Montana The Fund did not hold any voting securities and accordingly did not vote any proxies during the period covered by this report. Viking Tax-Free Fund for North Dakota The Fund did not hold any voting securities and accordingly did not vote any proxies during the period covered by this report. END N-PX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VIKING MUTUAL FUNDS (Registrant) By: /s/ Shannon D. Radke Shannon D. Radke President, Viking Mutual Funds Date: August 25, 2017
